Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Response to Arguments
Applicant's arguments filed 29 Mar 2021 have been fully considered but they are not persuasive or are moot in view of the grounds of rejection presented. 

Applicant has argued that the intermediate container in Golz does not extend along a side of the build area. Applicant has not argued that the intermediate container is directly adjacent to the build area. Thus, the intermediate container extends along the side of the build area. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites “a layer” two times. This results in a lack of antecedent basis. It will be presumed that the second recitation should be “the layer.” 

Claim 2 recites “the trough-shaped intermediate container.” Elsewhere and in claim 1 the intermediate container is referred to as “the intermediate container.” An inconsistent use of the term results in insufficient antecedent basis for this limitation. For the purposes of this office action this limitation will be interpreted as “the intermediate container.” 

Claims 15 and 18 recite “the energy beam.” There is insufficient antecedent basis for this limitation. For the purposes of this office action this limitation will be interpreted as “the controlled beam.” 

Claims 15-19 recite “the building area.” There is insufficient antecedent basis for this limitation. For the purposes of this office action this limitation will be interpreted as “the build area.” 

Claim Rejections - 35 USC §102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claims 1-2, 4-5, 11, 15-16, 18-22, and 25 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Golz (WO2017084781), hereinafter Golz.
Alternatively, Claims 1-2, 4-5, 11, 15-16, 18-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Golz.

Note: the examiner used and cited the US PGPub (US 2019/0001413) for an English translation.

Regarding claim 1, Golz teaches a device for producing three-dimensional components from a powder material by layered application of the powder material and partial solidification of the powder material of a layer by selectively irradiating points of the layer corresponding to a cross section of the component to be produced (powder is selectively irradiated at each layer corresponding to cross-sectional regions, [0049]) by means of at least one energy beam (selective laser sintering, [0005]), comprising: 
 a construction container (process chamber 28 contains construction platform 30, [0049], Fig. 4) having a build area (29 or 30, see Fig. 4 and 5) for accommodating the powder material, 
a powder delivery supply (powder inlet 32) communicating with the build area; 
a coating device (smoothing slide 34, [0049], Fig. 4) for the layered application (see [0049]) of the powder material supplied to the build area, 

a trough shaped (collection container 50 is trough shaped, see Figs. 4 and 5) intermediate container (collection container 50 stores powder material and conveys the powder material to the intermediate tank 70, [0051]-[0054], Fig. 4; collection container 50 includes the conduit of 50, 38 and 36 as excess powder would back up into that conduit if the container was overfilled) extending along ([0049] teaches that outlet 36 is slot-like, thus allowing for all the excess material moved by the slide 34 to be swept away in a simple manner; such sweeping away in a simple manner is accomplished by a slot that covers the sweeping done by the slide 34; the claim does not require that it extends along the entire first side, thus even a small slot would extend along the first side) a side of the build area and having an opening (powder outlet 36) into which the coating device deposits ([0049] teaches depositing unused powder in outlet 36) the unused excess powder material in the course of applying (see [0049]) a layer; and 
a transport device (screw conveyer apparatus 56, see Fig. 4 and 5) including a motor drive (see [0051] teaching the screw conveyer transports powder leaving 50, which inherently involves a motor drive) and disposed in (the bottom of 50 is screw 56, thus the screw is a part of 50 as it is the bottom portion that allows 50 to “hold” material as a container; the end of container 50 may be arbitrarily drawn; the examiner notes that the claim does not state the entire transporter needs to be in the intermediate container) the intermediate container (see Fig. 4 showing 56 disposed at the bottom of the collection container 50), wherein the motor drive is 

The above rejection interprets the intermediate container’s boundaries to be arbitrarily set such that the screw transporter is “within” the intermediate container of Golz. However, under an interpretation that the screw is not “within” the intermediate container, such a combination would be obvious. Further, it would be obvious to make 50 and 36 integral such that the excess powder is directly dispensed into collection container 50. It has been held that making parts combinable, integral, or continuous is within the skill of an ordinary person having skill in the art, unless unexpected results are shown. See MPEP 2144.04.V.

Regarding claims 2, Golz teaches all the limitations of claim 1 and Golz further teaches a trough-shaped embodiment that has an elongated interior space which is inclined (collection container 50 tapers conically downwards, [0051],Fig. 4, the examiner interprets trough shaped as any shape that has a generally U or V shaped cross-section) from a higher end to a lower end (collection container 50 tapers conically downwards, [0051], Fig. 4) proximate to an outlet (screw conveyor apparatus 56 transports powder from the outlet 54 of the collection container 50, [0051], Fig. 4) for the unused excess powder material. 



	Regarding claim 15, Golz teaches an apparatus (see Figs. 4 and 5 and accompanying text) for producing a three-dimensional object from a powder material by a process of layerwise build-up of successive layers of powder material solidified in correspondence to cross-section of the three-dimensional object by selectively irradiating (powder is selectively irradiated at each layer corresponding to cross-sectional regions, [0049]), thereby fusing, respective layers to another with a source of energy in the form of a controlled beam (selective laser sintering, [0005]), the apparatus comprising: 
a build chamber (process chamber 28 contains construction platform 30, [0049], Fig. 4) having a build area (29 or 30, see Fig. 4 and 5) within which the three-dimensional object is generated by the process, the build area having a build surface (surface of 29 or 30, see Fig. 4 and 5) upon which the energy beam impinges (see Figs. 4 and 5), wherein powder material is provided from a powder supply (powder inlet 32) and applied in a layer by a spreading implement (smoothing slide 34, [0049], Fig. 4) extending across (see [0049]) the build area, wherein the spreading implement is reciprocated (see [0049]) over the build surface to spread (see [0049]) powder in the layer; 

a first intermediate container (collection container 50 stores powder material and conveys the powder material to the intermediate tank 70, [0051]-[0054], Fig. 4; collection container 50 includes the conduit of 50, 38 and 36 as excess powder would back up into that conduit if the container was overfilled) in communication with the overflow container (50 is in communication with 60 and 70) and having an opening (outlet 36) extending along ([0049] teaches that outlet 36 is slot-like, thus allowing for all the excess material moved by the slide 34 to be swept away in a simple manner; such sweeping away in a simple manner is accomplished by a slot that covers the sweeping done by the slide 34; the claim does not require that it extends along the entire first side, thus even a small slot would extend along the first side) a first side (outlet 36 is on a side of the building area) of the building area such that the excess powder material is swept (see [0049]) into the opening by the spreading implement (see [0049]) and into an intermediate container interior, wherein a powder conveyor (screw conveyer apparatus 56, see Fig. 4 and 5) is located within (the bottom of 50 is screw 56, thus screw is a part of 50 as it is the bottom portion that allows 50 to “hold” material as a container; the end of container 50 may be arbitrarily drawn; the examiner notes that the claim does not state the entire conveyor needs to be in the intermediate container) the intermediate container interior and includes an element (the screw conveyer includes multiple screws, see Figs. 4 and 5), which is adapted to engage (screws on a screw conveyor allow for movement of material) the excess powder material therein, and 
a drive mechanism (see [0051] teaching the screw conveyer transports powder leaving 50, thus a drive mechanism for the screw conveyor is inherent) adapted to move the element (a 
The above rejection interprets the intermediate container’s boundaries to be arbitrarily set such that the screw transporter is “within” the intermediate container of Golz. However, under an interpretation that the screw is not “within” the intermediate container, such a combination would be obvious. It has been held that making parts combinable, integral, or continuous is within the skill of an ordinary person having skill in the art, unless unexpected results are shown. See MPEP 2144.04.V.

Regarding claim 16, Golz teaches wherein the build area is surrounded by a build chamber base (the portion at the bottom of the process chamber walls), the first side of the building area defining a first side edge (the furthest point adjacent to the wall in the process chamber) in the build chamber base, and wherein the first intermediate container is disposed in the build chamber base (outlet 36 is disposed in the chamber) adjacent to (outlet 36 is adjacent to the process chamber wall) and extending along ([0049] teaches that outlet 36 is slot-like, thus allowing for all the excess material moved by the slide 34 to be swept away in a simple manner; such sweeping away in a simple manner is accomplished by a slot that covers the sweeping done by the slide 34) the first side edge.

Regarding claim 18, Golz teaches an additive manufacture method (see abstract) for producing a three-dimensional object from a powder material by a process of layerwise build-up of successive layers of powder material solidified in correspondence to cross-section of the 
providing a build chamber (process chamber 28) having a build area (29 and/or 30) within which the three-dimensional object is generated (see abstract) by the process, wherein the build area includes a build surface (the surface of 29 and/or 30) upon which the energy beam impinges (see [0049]); 
providing powder material (smoothing slide 34 carries powder into the construction platform 30, [0049], Fig. 4) from a powder supply (inlet 32 is a powder supply); 
reciprocating (smoothing slide 34 carries powder into the construction platform 30, [0049], Fig. 4) a spreading implement (slide 34) extending across the build area to spread the powder in a layer over the build surface (see [0049]); 
receiving ([0051] teaches the movement of powder through to 60 and 70), by an overflow container (either 60 or 70), excess powder ([0051]) material that is in excess (see [0049]) of the layer that has been spread; and 
sweeping (see [0049]), by the spreading implement (smoothing slide 34 sweeps excess powder to the powder outlet 36, [0049], Fig. 4), the excess powder material through an opening (see [0049]) of an intermediate container and into (see [0049] teaches sweeping into outlet 36) an intermediate container interior in communication (60 and 70 are in communication with outlet 36 via the screw conveyer and the sections between) with the overflow container, wherein the opening extends ([0049] teaches that outlet 36 is slot-like, thus allowing for all the excess material moved by the slide 34 to be swept away in a simple manner; such sweeping away in a simple manner is accomplished by a slot that covers the sweeping done by the slide 34; the claim does not require that it extends along the entire first side, thus even a small slot would extend 
engaging (see [0051]), by an element of a powder conveyor (screw 56) disposed within (the bottom of 50 is screw 56, thus screw is a part of 50 as it is the bottom portion that allows 50 to “hold” material as a container; the end of container 50 may be arbitrarily drawn; the examiner notes that the claim does not state the entire conveyor needs to be in the intermediate container) the intermediate container interior, the excess powder material (see [0051]) in the powder conveyor; and 
driving (see [0051] teaching transporting via screw 56), by a drive mechanism (see [0051] teaching the screw conveyer transports powder leaving 50, thus a drive mechanism for the screw conveyor is inherent) of the powder conveyor, the element to convey powder from (see [0051] teaching transporting via screw 56) the intermediate container interior to (see Figs. 4 and 5) the overflow container.
The above rejection interprets the intermediate container’s boundaries to be arbitrarily set such that the screw transporter is “within” the intermediate container of Golz. However, under an interpretation that the screw is not “within” the intermediate container, such a combination would be obvious. It has been held that making parts combinable, integral, or continuous is within the skill of an ordinary person having skill in the art, unless unexpected results are shown. See MPEP 2144.04.V.

Regarding claim 19, Golz teaches wherein the build area is surrounded by a build chamber base (the portion at the bottom of the process chamber walls), wherein the first side of the building area defines a first side edge (the furthest point adjacent to the wall in the process 

Regarding claim 20, Golz teaches wherein the intermediate container has an elongated interior space ([0051] teaches that 50 tapers conically downward; see Fig. 4 and 5 showing the elongated space of container 50 that is substantially v shaped) that is inclined ([0051] teaches that 50 tapers conically downward; see Fig. 4 and 5 showing the elongated space of container 50 that is substantially v shaped) from a higher end to a lower end ([0051] teaches that 50 tapers conically downward) proximate to an outlet (50 outlets powder material to be transported by the screw 56) for the excess powder material.

Regarding claim 21, Golz further teaches a mechanical (screw conveyors are mechanical apparatuses) or fluidically driven continuous (see Fig. 4 and 5 showing a continuous screw) conveyor as transport device (screw conveyor apparatus 56 transports powder from the outlet 54 of the collection container 50, [0051], Fig. 4). 

Regarding claim 22, Golz teaches wherein the powder conveyor is a screw conveyor (56 is a screw conveyor) or spiral conveyor.



The examiner notes that the claim as written only requires that the construction container is capable of being removed from the device underneath the intermediate container, and the detachable process chamber of modified Golz is capable of doing so. Further, the examiner notes that it has been held that making separable only takes routine skill in the art unless it would yield unpredictable results. See MPEP 2144.04(V)(C). 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Golz in view of Ederer (US 2010/0272519), hereinafter Ederer.

Regarding claim 6 and 23, Golz does not explicitly disclose that the transport device is a belt or chain conveyor.



It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the screw conveyor disclosed by Golz for the conveyor belt disclosed by Ederer since it has been held that simple substitution of one known element for another to obtain predictable results only takes routine skill in the art. See MPEP 2143(I)(B).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Golz in view of Ederer and further in view of Hillstrom (US 2007/0193858), hereinafter Hillstrom.

Regarding claim 7, Golz does not teach an alternatingly driven conveyor as the transport device.

However, Hilstrom teaches a conveyor system 20 with a tray 22 that moves in a linearly reciprocating direction 41 ([0023]-[0024], Figs. 1, 2, and 4).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the screw conveyor disclosed by Golz for the conveyor system disclosed by Hilstrom since it has been held that simple substitution of one known element for another to obtain predictable results only takes routine 

Regarding claim 8, Golz fails to teach a transport device comprising a conveying element, which is alternatingly moved in the intermediate container in the longitudinal direction thereof. 
Hilstrom further teaches a transport device comprising a conveying element, which is alternatingly moved in the intermediate container in the longitudinal direction thereof (tray 22 that moves in a horizontal and linearly reciprocating direction 41, ([0023]-[0024], Figs. 1,2, and 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Golz and Hillstrom. It has been held that simple substitution of one known element for another to obtain predictable results only takes routine skill in the art. See MPEP 2143(I)(B).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Golz in view of Jakimov et al (US 20150290671 A1, hereinafter “Jakimov”). 

Regarding claim 17, Golz fails to teach a second intermediate container, but a simple duplication of parts has been found to be prima facie obvious, unless new and unexpected results are produced. See MPEP 2144.04.VI.B.

In the same field of endeavor Jakimov teaches that a second intermediate container (22b, see Fig. 1) may be positioned on the other side of the build platform and the first intermediate container (22a, see Fig. 1) and extending along (see Fig. 1, the container necessarily needs to extend along the side in order to catch the excess material; the claim does not recite that it extends along the entire second side) a second side of the build platform (see Fig. 1 and accompanying text). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Golz in view of Hillstrom (US 2007/0193858).

Regarding claim 24, Golz does not teach an alternatingly driven conveyor as the transport device.
Hilstrom teaches a conveyor system 20 with a tray 22 that moves in a linearly reciprocating direction 41 ([0023]-[0024], Figs. 1, 2, and 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the screw conveyor disclosed by Golz for the conveyor system disclosed by Hilstrom since it has been held that simple substitution of one known element for another to obtain predictable results only takes routine skill in the art. See MPEP 2143(I)(B). A person having ordinary skill in the art before the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742